DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/16/2022 is acknowledged.

Claims 1-7, 16-19, 21, 26-28, 30-32, 41, 46, 49, 57, 71-72, 77, 88, 93-95, 106-107, and 109 are pending.  Claims 106-107 and 109 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-7, 16-19, 21, 26-28, 30-32, 41, 46, 49, 57, 71-72, 77, 88, 93-95 are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 6/24/2020 and 8/24/2021 have been considered.  Signed copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 95 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that the bacterial strain N. eutropha D23 is required to practice the claimed invention.  As such it must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the bacteria.
No process is disclosed in the specification and it is not apparent if the bacteria is readily available to the public.  It is noted that Applicants have referred to a deposit of the bacteria, but there is no indication in the specification as to public availability.  The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception ( 37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; 
(d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 16-19, 21, 26-28, 30-32, 41, 46, 49, 57, 71-72, 77, 88, 93-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rendered indefinite by the reference to “a urogenital system”.  In the art, the “urogenital system” refers to the urinary and genital systems.  The specification does not provide a definition for the term.  However, in several of the dependent claims, applicant appears to be referring to the gastrointestinal system and buttocks as urogenital.  Therefore, it is not clear what applicant considers the urogenital system to be and, therefore, what the claims are intended to encompass.
Claim 2 is indefinite because the parent claim requires administration to a urogenital system, but claim 2 requires administration to the rectum, which is not part of the urogenital system.  
Claims 16-19 and 21 are indefinite because they are dependent on a cancelled claim.  In addition, each claim is therefore indefinite because it is not clear what “target tissue” they are referring to or how these limitations fit into the claimed method.
Claim 16 is indefinite for multiple reasons.  First, it refers to rectal tissue which is not part of the urogenital tract.  Second, the term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Third, a claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  In addition, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “rectal target tissue” followed by a list of tissues which are the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 is indefinite for multiple reasons.  First, the claim refers to the peritoneum as a urethral tissue.  It is not a urethral tissue.  Second, a claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  In addition, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “target urethral tissue” followed by a list of tissues which are the narrower statement of the limitation.  The claim also recites the broad limitation “urethra” followed by “spongy urethra” and “membranous urethra” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 is indefinite for multiple reasons.  First, a claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).   In addition, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “target urethral tissue” followed by a list of tissues which are the narrower statement of the limitation.  The claim also recites the broad limitation “vaginal target tissue” followed by a list of tissues which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21 is indefinite for multiple reasons.  First, it refers to hemorrhoids which are not a urogenital condition.  Second, the term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Third, a claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  Finally, the term hemorrhoid is included in the group twice.
Claim 27 is rendered indefinite by the reference to “a urogenital system”.  In the art, the “urogenital system” refers to the urinary and genital systems.  The specification does not provide a definition for the term.  However, in several of the dependent claims, applicant appears to be referring to the gastrointestinal system and buttocks as urogenital.  Therefore, it is not clear what applicant considers the urogenital system to be and, therefore, what the claims are intended to encompass.
Claim 41 recites the term “substantially physiological pH level”.  This term is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, it is not clear what would constitute a physiological pH level.  There are different pH levels that occur in different parts of the body and in different species.  
Claim 49 recites the term "e.g." which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim 57 is indefinite for multiple reasons.  First, the term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Second, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 57 recites the broad recitation treatment, and the claim also recites a list of treatments which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 77 is indefinite for multiple reasons.  First, the term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Second, the term "for example." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Third, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 77 recites the broad recitation buffer solution, and the claim also recites a list of buffer solutions which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 93 is indefinite because it requires all of the bacterial genera recited, but also recites “combinations thereof”.  Having all of the bacterial genera present would already be a combination thereof.
Claim 94 is indefinite because it refers to “the AOM” but the parent claim already requires 6 genera of AOM.
Claim 95 is indefinite because it refers to “the AOM” but the parent claim already requires 6 genera of AOM.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 16-17, 19, 21, 26-28, 30-32, 41, 46, 49, 57, 71, 77, 88, and 93-95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heywood et al (WO2015/179664).
The instant claims are drawn to methods of introducing AOM to a subject by administering AOM to a urogenital system of the subject.
Heywood et al disclose methods of treating diseases by administering ammonia oxidizing bacteria (see abstract).  The administration can be intravaginal, rectal, or intraperitoneal (see page 35, lines 1-2).  It is noted that intravaginal administration would be administration to the birth canal and that such administration would necessarily require manipulation of urogenital tissue.  As discussed in the rejection under 35 USC 112b, recited above, it is not clear how the limitations of claims 16-19 and 21 fit into the method or how what is supposed to happen to the target tissue.  However, it is assumed for the purposes of art rejections that the administration of the AOM would need to affect the target tissue.  Intravaginal, rectal, and intraperitoneal administration would affect the tissues listed in claims 16-17 and 19.  Heywood et al disclose treatment of vaginal yeast infections, which cause inflammation (see page 64, lines 28-32).  If applicant’s method works the way they claim, the administration of AOM to the subject would necessarily modulate a microbiome associated with the urogenital system of the subject.  As the preparation is to be administered intravaginally, it would necessarily be formulated to be compatible with the urogenital system of the subject and would have a “substantially physiological pH level”.  Claim 21 recites the urogenital condition as sexual dysfunction.  Heywood et al disclose treatment of urogenital conditions including HIV infection, vaginal yeast infection, and sexually transmitted disease.  As these conditions would interfere with sexual functioning, they are considered here to be sexual dysfunctions.  The AOM preparation can be administered before surgery (see page 23, line 40-page 24, line 7).  In addition, someone who has been diagnosed with the conditions being treated in the method would have undergone a diagnostic procedure.  In addition to surgery, the AOM can be combined with a second therapy (see page 69, lines 18-29).  In order for intravaginal administration to occur, the subject must be female.  The preparation can comprise a buffer (see page 53, lines 1-2).  The preparation can comprise 108 to 1014 CFU/ml (see page 52, lines 18-19).  The preparation can comprise Nitrosomonas Nitrosococcus, Nitrosospira, Nitrosocystis, Nitrosolobus, and Nitrosovibrio (see page 51, lines 27-36).  Heywood et al also disclose the use of N. eutropha D23 as the AOM (see page 20, lines 8-22).

Claims 1-6, 16-19, 21, 26-28, 30-32, 46, 49, 57, 71-72, 77, 88, and 93-95 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whitlock et al (US Patent Application Publication 2020/0330524, with an effective filing date of 12/12/2016).
The instant claims are drawn to methods of introducing AOM to a subject by administering AOM to a urogenital system of the subject.
Whitlock et al disclose treatment of various conditions by administration of ammonia oxidizing bacteria in a preparation that is formulated for delivery to the urogenital system (see paragraph 0051, 0107, and 0205).  The administration can be intravaginal, rectal, or intraperitoneal (see page 35, lines 1-2).  It is noted that intravaginal administration would be administration to the birth canal and that such administration would necessarily require manipulation of urogenital tissue.  Whitlock et al disclose the use of a vaginal ring, intrauterine device, or catheter for administration.  As discussed in the rejection under 35 USC 112b, recited above, it is not clear how the limitations of claims 16-19 and 21 fit into the method or how what is supposed to happen to the target tissue.  However, it is assumed for the purposes of art rejections that the administration of the AOM would need to affect the target tissue.  Intravaginal, rectal, and intraperitoneal administration would affect the tissues listed in claims 16-17 and 19.  The conditions to be treated include bacterial vaginosis, yeast infections, and erectile dysfunction (see paragraph 0205).  Bacterial vaginosis and yeast infection cause inflammation.  The preparation modulates the microbiome it is delivered to (see paragraph 0167-0169).  The composition has a physiological pH and can be administered in combination with a second therapy including antibiotics and can be administered before or after a surgical procedure (see paragraphs 0024 and 0174).  The subject can be female or male (see paragraph 0156).  The preparation can comprise a buffer (see paragraph 0024).  The AOM can be present at 1x103 to 1x1014 CFU/ml (see paragraph 0094). The AOM can include N. eutropha D23 (see paragraph 0045) as well as  Nitrosomonas, Nitrosococcus, Nitrosospira, Nitrosocystis, Nitrosolobus, Nitrosovibrio, and combinations thereof (see paragraph 0051).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 16-17, 19, 21, 26-28, 30-32, 41, 46, 49, 57, 71-72, 77, 88, and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Heywood et al (WO2015/179664).
The instant claims are drawn to methods of introducing AOM to a subject by administering AOM to a urogenital system of the subject.
Heywood et al disclose methods of treating diseases by administering ammonia oxidizing bacteria (see abstract).  The administration can be intravaginal, rectal, or intraperitoneal (see page 35, lines 1-2).  It is noted that intravaginal administration would be administration to the birth canal and that such administration would necessarily require manipulation of urogenital tissue.  As discussed in the rejection under 35 USC 112b, recited above, it is not clear how the limitations of claims 16-19 and 21 fit into the method or how what is supposed to happen to the target tissue.  However, it is assumed for the purposes of art rejections that the administration of the AOM would need to affect the target tissue.  Intravaginal, rectal, and intraperitoneal administration would affect the tissues listed in claims 16-17 and 19.  Heywood et al disclose treatment of vaginal yeast infections, which cause inflammation (see page 64, lines 28-32).  If applicant’s method works the way they claim, the administration of AOM to the subject would necessarily modulate a microbiome associated with the urogenital system of the subject.  As the preparation is to be administered intravaginally, it would necessarily be formulated to be compatible with the urogenital system of the subject and would have a “substantially physiological pH level”.  Claim 21 recites the urogenital condition as sexual dysfunction.  Heywood et al disclose treatment of urogenital conditions including HIV infection, vaginal yeast infection, and sexually transmitted disease.  As these conditions would interfere with sexual functioning, they are considered here to be sexual dysfunctions.  The AOM preparation can be administered before surgery (see page 23, line 40-page 24, line 7).  In addition, someone who has been diagnosed with the conditions being treated in the method would have undergone a diagnostic procedure.  In addition to surgery, the AOM can be combined with a second therapy (see page 69, lines 18-29).  In order for intravaginal administration to occur, the subject must be female.  The preparation can comprise a buffer (see page 53, lines 1-2).  The preparation can comprise 108 to 1014 CFU/ml (see page 52, lines 18-19).  The preparation can comprise Nitrosomonas Nitrosococcus, Nitrosospira, Nitrosocystis, Nitrosolobus, and Nitrosovibrio (see page 51, lines 27-36).  Heywood et al also disclose the use of N. eutropha D23 as the AOM (see page 20, lines 8-22).  
Heywood et al differs from the instant invention in that they do not disclose that the subject is male.  
It would have been obvious to use the methods of Heywood et al in males because treatment of sexually transmitted disease is desirable in both males and females.  One would have had a reasonable expectation of success because Heywood et al disclose treatment of sexually transmitted disease and there is no reason to think this would not occur in males.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645